Title: From Thomas Jefferson to Nicolas Darcel, 29 July 1788
From: Jefferson, Thomas
To: Darcel, Nicolas


          
            
              Sir
            
            Paris July 29. 1788.
          
          I do not accept the inclosed bills of exchange because I am not the person to whom they are addressed. I am named Minister  plenipotentiary of the U.S. for transacting their affairs with the court of France, but with nothing to do in any other matter. These bills are directed to the Commissioners of the U.S. at Paris, that is to say to Doctr. Franklin, Mr. Deane and Mr. Lee who were appointed by a special Commission to borrow money, and to pay it to the order of the Treasurer of the U.S. As long as any of these gentlemen remained in France these bills were paid the moment they were presented. No one was ever delayed. Dr. Franklin, the last of these Commissioners left France in 1785. having staid here five years after the date of these bills, and been always ready to pay them. The books too, in which the paiments were entered, are all carried to America. It is there then that the bills must be presented, and there alone that it can be known whether the 1st. 2d. or 4th. have not been paid. Probably they have been paid, as they surely were if demanded within the first five years, and it is not probable they would have been kept up eight years unpresented. I have the honor to be Sir your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        